Kincheloe, Judge:
These appeals to reappraisement involve the proper dutiable value of certain paper stationery sets imported from Japan and entered at the port of Cleveland, Ohio.
When the cases were called for hearing counsel for plaintiff moved that they be consolidated for the purposes of trial, to which no objection was offered by counsel for defendant, whereupon the court issued the order of consolidation.
At the trial plaintiff offered in evidence a letter dated June 16,1939, addressed to the acting appraiser of merchandise at the port of Cleveland, where the instant merchandise was entered, from the United States examiner who passed the merchandise in question. Counsel for defendant had no objection to the introduction of said letter, and the court thereupon admitted the same in evidence and it was marked Exhibit 1.
In said Exhibit 1 the examiner concedes that his return of value for the instant merchandise was erroneously based upon the value of stationery sets of a larger size than those covered by the importations in question; and that the proper dutiable values of the stationery sets in question are the entered values, packing included.
On the conceded facts I hold the proper dutiable value of the paper stationery sets covered by the importations involved in these appeals to reappraisement to be the entered values, packing included. Judgment will be rendered accordingly.